70 F.3d 1273
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James W. SINES, Plaintiff-Appellant,v.UNITED STATES of America, INTERNAL REVENUE SERVICE;Internal Revenue Service Agents, 3 Unknown;  John B. Baker,Plain Township Trustee;  Claud W. Shriver, Plain TownshipTrustee;  Louis P. Giavasis.  Plain Township Trustee;  PlainTownship Police, 2 Unknown, Stark County Sheriff;  RobertBulford, Assistant United States Attorney, Defendants-Appellees.
No. 95-3214.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1995.

Before:  WELLFORD, NELSON and SUHRHEINRICH, Circuit Judges.

ORDER

1
James W. Sines appeals pro se the dismissal of his civil rights action for failure to state a claim, pursuant to Fed.R.Civ.P. 12(b)(6).  The case has been referred to a panel of the court pursuant to Rule 9(a).  Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Sines sought monetary damages in this action against the IRS, three unknown IRS agents, three township trustees, two unknown police officers, and an Assistant United States Attorney.  He alleged that the defendants had arrested him without a warrant and continued to hold him in jail in violation of the Speedy Trial Act.  He also claimed that he had been subjected to cruel and unusual punishment by being required to undergo examination to determine his competency to stand trial and by being treated as a security risk.  Finally, he claimed loss of earnings and reputation.  The district court granted the defendants' motions to dismiss the complaint for failure to state a claim.


3
Upon review, we conclude that this action was properly dismissed, as Sines could prove no set of facts which would entitle him to relief.  See Gazette v. City of Pontiac, 41 F.3d 1061, 1064 (6th Cir.1994).


4
The arguments raised by Sines on appeal are frivolous.  The allegation by Sines that he was not given an opportunity to respond to the motions to dismiss is meritless.  His responses were captioned as motions to strike the defendants' motions, and contained only frivolous arguments.  The claims of being arrested without a warrant and being denied a speedy trial were properly dismissed because they lacked a basis in reality.  The district court properly took judicial notice of the warrant which was issued for the arrest of Sines and his resulting conviction.  See Kowalski v. Gagne, 914 F.2d 299, 305-06 (1st Cir.1990).  Moreover, we take notice of the fact that this court affirmed the conviction on direct appeal.  The district court also properly concluded that the defendants were entitled to immunity.  Finally, we conclude that Sines was not subjected to cruel and unusual punishment based on the claims he raised.  See Gregg v. Georgia, 428 U.S. 153, 173 (1976) (plurality opinion).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.